Citation Nr: 1704867	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California. 

In January 2013, the Board denied a compensable initial disability rating for the Veteran's asbestosis with pleural plaques from November 23, 1993 to May 20, 1998; granted a 10 percent disability rating from May 21, 1998 to November 7, 2002; and remanded the matter of an increased rating from November 8, 2002, for further development. 

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court) and a subsequent September 2013 Court Order granted a Joint Motion for Remand (JMR) and vacated that part of the Board's January 2013 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to May 20, 1998. 

 The Veteran did not appeal, and the September 2013 Court Order and JMR did not disturb, that portion of the January 2013 Board decision which granted a 10 percent disability rating for asbestosis from May 21, 1998 to November 7, 2002. 

Additionally, a September 2013 RO decision granted an increased disability rating of 60 percent for asbestosis from April 8, 2013.  

Following the September 2013 JMR, the Board issued a March 2014 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to October 6, 1996; granted a 10 percent disability rating from October 7, 1996 to May 20, 1998; and remanded claims for an increased rating in excess of 30 percent from November 8, 2002 to April 7, 2013, and in excess of 60 percent from April 8, 2013. 
Thereafter, in April 2015, the Board determined the criteria for an increased disability rating of 60 percent for asbestosis with pleural plaques had been met from February 7, 2013, but not earlier.  The Board also remanded the Veteran's claim for an increased rating in excess of 60 percent for further development. 

 In a September 2015 rating decision, the Appeals Management Center (AMC) implemented the award of the 60 percent rating for asbestosis with pleural plaques, effective February 7, 2013, the date of a VA examination.  The claim for entitlement to a rating higher than 60 percent was returned to the Board for further appellate consideration. 

During the pendency of this appeal, the RO denied the Veteran's claim of entitlement for a TDIU in a November 2014 rating decision on the basis that he is capable of sedentary employment.  In October 2015 correspondence (within one year of the November 2014 decision), the Veteran expressed disagreement with the TDIU denial, asserting that he is not capable of even sedentary work.  Aside from the Veteran initiating an appeal of the TDIU issue, a TDIU claim is also part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran had clearly raised the issue of unemployability subsequent to the November 2014 rating decision, the Board took jurisdiction of the TDIU claim as part of the increased rating claim for asbestosis. 

In February 2016, the Board awarded a 100 percent rating for asbestosis and remanded for further development the issue of entitlement to a TDIU.  

The RO implemented the 100 percent rating for asbestosis, effective February 7, 2013.  See February 2015 rating decision.  Accordingly, the TDIU claim is the sole issue remaining on appeal.





FINDINGS OF FACT

1.  The Veteran was gainfully and substantially employed until October 10, 2010.

2.  With resolution of all doubt in the Veteran's favor, from October 11, 2010, he has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected asbestosis with pleural plaques.

3.  Since February 7, 2013, his service-connected asbestosis with pleural plaques is rated as 100 percent disabling, and his remaining service-connected disabilities do not render him unemployable.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2010, the criteria for establishing a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  From October 11, 2010, through February 6, 2013, the criteria for establishing a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  Entitlement to a TDIU from February 7, 2013, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran filed his claim as a fully developed claim (FDC) in March 2014 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA. When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran. See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  The Veteran's signature on the VA Form 21-526EZ submitted in March 2014 indicates that he has received all essential notice required by the VCAA.

VA complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.  The evidence of record includes service treatment records (STRs), VA treatment and private treatment records, and lay statements.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to him with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

This TDIU claim was inferred based on evidence submitted in connection with the Veteran's increased rating claim for asbestosis which stems from a 1995 claim.

In May 1998 and April 2008, the Veteran underwent VA-sponsored respiratory examinations which showed no more than moderate respiratory symptoms.  Diagnosis was asbestosis with pleural plaques with no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  

In February 2012, the Veteran underwent an additional VA respiratory examination where he stated that he worked until the previous year but was forced into early retirement due to economic reasons.  He reported that his respiratory symptoms remained unchanged.  He was able to run errands and walk one block twice a week.  The examiner determined that the Veteran's asbestosis did not impact his ability to work.  

In February 2013, the Veteran underwent an additional VA compensation examination conducted by the same examiner who performed the February 2012 examination.  The examiner again determined that the Veteran's asbestosis did not impact his ability to work, noting the Veteran's comment that he could walk around the block if he stopped twice to rest, and by the time he returned home he felt pretty well-winded.

On his TDIU application completed in March 2014, the Veteran indicated that due to all of his service-connected disabilities he last worked full-time in 2007 and became too disabled to work on October 10, 2010.  He completed two years of college.  He commented that asbestosis is his primary problem that precludes him from working, noting that he was not able to take a deep breath without coughing and becoming short of breath, which makes him weak.  He explained that in 2008 he was working five days a week and as time went by he worked only two days a week.  By 2010, he reportedly could not lift the items necessary to perform his job.  He did not comment on the impact his remaining service-connected disabilities have on his ability to work.

On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran indicated that he was self-employed from 1993 to 2010 as a dairy delivery driver.  He reported that he stopped working on October 8, 2010, because he could not perform the necessary work.

In June 2014, the VA examiner who conducted the 2012 and 2013 respiratory examinations again addressed the question of whether the Veteran's asbestosis impacted his ability to work.  The examiner stated that although the Veteran has asbestosis, his condition is not debilitating and does not render him unemployable.  The examiner conceded that the Veteran may not be able to perform physically demanding job, but is capable of sedentary employment.  The examiner reiterated that the Veteran had worked full-time, even with asbestosis, until 2011 at which time he was forced into retirement due to a poor economic climate.  

During an October 2014 VA examination of the skin, the examiner found insufficient evidence to support any diagnosis of basal cell carcinoma.

According to an August 2015 addendum, the VA examiner who conducted the prior respiratory examinations reiterated his opinion that the veteran asbestosis does not make him unemployable.

In his October 2015 statement, the Veteran indicated that he could no longer work in 2010 due to failing health.  He challenged the finding that he can work in a sedentary capacity.

In a January 2016 Appellant Brief, the Veteran's representative indicted that the Veteran was physically unable to perform the PFT test and reiterated that he meets the criteria for a TDIU.  

In May 2016, the Veteran underwent an examination conducted by a VA psychologist, which has been referred to a Social and Industrial Survey.  The Veteran indicated that he chose to retire due to the seriousness of his disabilities; for example, the lifting, walking and driving became more than he could handle, and the asbestosis became increasingly tiring and wearing.  The examiner noted that the Veteran worked steadily until 71 years of age.  It was also noted that the Veteran had to quit in 2010 because of his hearing problems.  He was a milkman his entire career.  His asbestosis and hearing problems impacted his social functioning in that he became socially quieter.  

The RO referred the claim to the Director of C&P for extraschedular consideration in May 2016.  In referring the claim, the RO provided the opinion that the Veteran's service-connected asbestosis rendered him unemployable the day after his last day of employment, thus October 11, 2010.  The RO stated that it is evident that the Veteran's impaired breathing made it difficult for him to continue his lifelong career as a milkman which was a physical job.  The Director further stated that after the Veteran stopped working at age 71 he was further precluded from seeking employment, to include a sedentary position.  

In response to the referral request, the Director of C&P, in a June 2016 memorandum, stated that he had reviewed the memorandum prepared by the RO but determined that entitlement to an extraschedular TDIU is not warranted and there is no evidence that the rating schedule has been shown to be impractical or that there is a collective impact.  The Director noted that the veteran was not incapable of sedentary occupational activity as he was able to accomplish daily activities.  The Director stated further that the evidence is clear that the Veteran's asbestosis does not pose a unique set of circumstances that render the rating schedule impractical  and therefore determined that an extraschedular consideration is not warranted for the period prior to February 7, 2013.  The Director stated further that:  the Veteran has a variety of disabilities for which no differentiation is shown between service connected and non service connected conditions; the prior VA examinations indicated that he was capable of sedentary employment; the social survey found that the effect of the disabilities and impact on his functioning contributed to being quieter socially which does not indicate any preclusion to sedentary occupational activity.  The Director concluded that since no service connected disabilities are identified individually or collectively as the sole reason for the Veteran's unemployability, entitlement to a TDIU on an extraschedular basis is not warranted.  

III.  TDIU Claim

The Veteran seeks entitlement to a TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a). The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

(a) Prior to October 11, 2010

The record reflects that the Veteran last worked in October 2010.  He has reported that his last day was on October 8th and October 10th.  The Board will use the date of October 10, 2010, as that day was a Sunday.  There is no evidence that the employment was sheltered.  As such, his employment was not marginal and considered gainful.  38 C.F.R. § 4.16 (a).  The Veteran was thus gainfully employed prior to October 11, 2010, and is not entitled to a TDIU during this time period.  


(b) From October 11, 2010 through February 6, 2013 

Service connection was in effect for asbestosis with pleural plaques, tinnitus, bilateral hearing loss, and basal cell carcinoma, for a combined rating of 40 percent prior to February 7, 2013.  The Veteran therefore did not meet the criteria for schedular consideration of a TDIU. 38 C.F.R. § 4.16 (a).  

Nonetheless, the Board must still consider whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board notes that the evidence does not reflect that the Veteran's hearing loss, tinnitus, and basal cell carcinoma preclude employment.  The primary problem, as reflected in the evidence and asserted by the Veteran, is that his asbestosis prevents him from working.

The above-noted VA examiners essentially determined that the Veteran was capable of working, even with asbestosis, because he was reportedly forced into retirement in October 2010 due to economic reasons.  This rationale, however, does not negate the fact that the Veteran's asbestosis resulted in a degree of functional impairment which impacted his ability to maintain employment.  The record is clear that the Veteran's asbestosis precludes physical employment; what is not clear is whether the Veteran's asbestosis also precludes sedentary employment.  As noted, the RO determined that the Veteran was precluded from both physical and sedentary forms of gainful employment on October 11, 2010, one day after his last day of work.  

To the contrary, the Director of C&P determined that sedentary work is not precluded.  In so finding, the Director indicated that the Veteran was able to perform his activities of daily living and the Board agrees that this appears to be the case.  Nonetheless, the Director did not address the Veteran's ability to perform occupational activities which differ from the basic activities of daily living.  In addition, the Director's opinion did not address the Veteran's competent report that his worsening shortness of breath causes him to feel weak, and whether the Veteran's occupational skills are at all transferable to a sedentary position.  Indeed, the Veteran spent the majority of his adult life as a milkman and possesses no more than 2 years of a college education.  Based on the evidence as a whole, the Board finds it unreasonable that his skills would be transferable to a sedentary position.  

In determining entitlement to disability compensation, the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  Given the above, the Board finds that the cumulative evidence in favor of an extraschedular TDIU from October 11, 2010, is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, a TDIU is assigned from that date.  

(c) From February 7, 2013

Because a 100 percent schedular rating for asbestosis is assigned from February 7, 2013, the Board finds that entitlement to a TDIU from such date is rendered moot for the reasons expressed below.  

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  The Court subsequently has held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.   See id.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (2016).

Here, service connection is in effect for asbestosis with pleural plaques which is rated as 100-percent disabling since February 7, 2013.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the Board considered whether the Veteran meets the criteria for a TDIU based on the impact of his remaining service-connected disabilities:  hearing loss, tinnitus, and basal cell carcinoma.  Significantly however, there is no such suggestion or indication those disabilities either alone or in the aggregate would render him unemployable.  Thus, the granting of the 100 percent schedular rating for his asbestosis renders moot any claimed entitlement to a TDIU as of February 7, 2013.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

ORDER

Prior to October 11, 2010, entitlement to a TDIU is denied.

From October 11, 2010, through February 6, 2013, a TDIU is granted, subject to the laws and regulations governing monetary benefits. 

Since February 7, 2013, the claim of entitlement to a TDIU is rendered moot and therefore dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


